DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/17/2021. Claims 1-20 are pending in the case. Claims 1 and 13 are independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theo Kountotsis (Reg. No. 54,238) on 02/24/2021.
Claims 1, 11, and 13 have been amended as follows:

1. (Currently Amended) A computer-implemented method executed on a processor for training a neural network to recognize driving scenes from sensor data received from vehicle radar, the method comprising:
extracting substructures from the sensor data received from the vehicle radar to define a graph having a plurality of nodes and a plurality of edges, each of the substructures being a path from an initial node through one or more detected nodes up to a maximum predetermined depth; 
constructing, by a construction module, a neural network for each extracted path, an initial point of each constructed neural network being a NULL bias vector learned during training;
concatenating the outputs of each of the constructed neural networks for each of the plurality of edges into a single vector describing a driving scene of a vehicle; and
driving scene situations involving the vehicle represented as a vector of numbers, each number corresponding to a probability of a particular driving scene situation being present in the driving scene.

11. (Currently Amended) The method of claim 1, wherein the driving scenes are continuously compared with predetermined driving scenes identified as leading to driving scene situations. 

13. (Currently Amended) A system for training a neural network to recognize driving scenes from sensor data received from vehicle radar, the system comprising:
a memory; and
a processor in communication with the memory, wherein the processor is configured to: 
extract substructures from the sensor data received from the vehicle radar to define a graph having a plurality of nodes and a plurality of edges, each of the substructures being a path from an initial node through one or more detected nodes up to a maximum predetermined depth; 
construct, by a construction module, a neural network for each extracted path, an initial point of each constructed neural network being a NULL bias vector learned during training; 
concatenate the outputs of each of the constructed neural networks for each of the plurality of edges into a single vector describing a driving scene of a vehicle; and
classify, by a classifying module, the single vector into a set of one or more driving scene situations involving the vehicle represented as a vector of numbers, each number corresponding to a probability of a particular driving scene situation being present in the driving scene.

Response to Arguments
Applicant's amendments to claims 1 and 13, and arguments regarding the prior art rejections to claims 1-20 have been fully considered are found persuasive. Accordingly, these rejection are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed as amended above.

Reasons for Allowance
The following is a statement of reasons for allowance:
The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claims 1 and 13, as summarized below.
Yuan Xin (Xu, Yuan Xin. "Identification of Dangerous Driving Behaviors Based on Neural Network and Bayesian Filter." In Advanced Materials Research, vol. 846, pp. 1343-1346. Trans Tech Publications Ltd, 2014.), teaches inputting driving behavior characterization parameters (i.e., reading on extracted substructure) into a neural network. An output identifying dangerous driving behavior is provided. Zeng (U.S. Pat. App. Pub. No 2013/0242284), teaches using vehicle radar sensors to define a graph of objects. Such et al. (Petroski Such, Felipe, Shagan Sah, Miguel Dominguez, Suhas Pillai, Chao Zhang, Andrew Michael, Nathan Cahill, and Raymond Ptucha. "Robust Spatial Filtering with Graph Convolutional Neural Networks." arXiv e-prints (2017): arXiv-1703.), teaches processing a graph structure with a convolutional neural network to output a single vector.
In contrast, the disclosed invention as recited in independent claims 1 and 13, requires that the substructures are paths from an initial node through the graph to a predetermined depth. Moreover, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126